Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 9/27/2019.  

Election/Restrictions
This application contains claims directed to the following patentably distinct species; Claim(s) 1 is/are generic to the following disclosed patentably distinct species: 
Species I.	FIGS. 1A-1B: a first embodiment of the present invention;
Species II.	FIGS. 2A-2B: second embodiment of the present invention;
Species III.	FIGS. 3A-3B: third embodiment of the present invention;
Species IV.	FIGS. 4A-4B: fourth embodiment of the present invention;

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Regards Specie I, as shown by the figures and described in specification [0012-0013, 0021, 0025], the embodiment discloses a speed reducer as below.  
The first wheel assembly 12 comprises a first wheel disc 120 and at least one first roller 123.  The outer ring structure 1302 comprises at least one first tooth 133.  In the speed reducer 1 of the first embodiment as shown in FIGS. 1A and 1B, the first rollers 123 are 
The first rollers 133′ are circumferentially and discretely arranged on the outer ring structure 1302 of the main body 130.  The at least one second tooth 142 is circumferentially arranged on the outer periphery of the second annular body 141. 
The Specie II is different in structure from the Specie I, such that the second embodiment of the present invention discloses a speed reducer as below.  
In the speed reducer 2 of this embodiment, the number of the second teeth 142 is one greater than the number of the second rollers 132, and the number of the first rollers 123 is one greater than the number of the first teeth 133 (see FIG. 2B) [0014-0015, 0021, 0021, 0034].  
Regards Specie III, as shown by the figures and described in specification [0016-0017, 0021, 0036], the embodiment discloses a speed reducer as below.  
Comparing the speed reducer 3 of this embodiment with the speed reducer 1 of the first embodiment as shown in FIGS. 1A and 1B, the first rollers 123 disposed on the inner wall 122 of the first wheel assembly 12 are replaced by first teeth 123′, and the first teeth 133 of the outer ring structure 1302 are replaced by first rollers 133′. 
The first rollers 133′ are circumferentially and discretely arranged on the outer ring structure 1302 of the main body 130.  In the speed reducer 3 of this embodiment, the number of the second teeth 142 is one less than the number of the second rollers 132, and the number of the first rollers 133′ is one less than the number of the first teeth 123′ (see FIG. 3B). 

Comparing the speed reducer 4 of this embodiment with the speed reducer 3 of the third embodiment as shown in FIGS. 3A and 3B, the number of first rollers 133′ is one less than the number of the first teeth 123′, and the number of the second teeth 142 is one greater than the number of the second rollers 132 (see FIG. 4B) [0018-0019, 0021, 0038].  

Claims 1 and 9 are applicable to species I_II and II-IV, respectively.  Claims 3, 6, 11 and 14 are specifically corresponding to each of species, respectively.  
Each of species fell into one of the following: (A) Separate classification thereof: (B) A separate status in the art when they are classifiable together: (C) A different field of search.  F16H49/001 or F16H21/18 or H02K7/075 or H02K7/116 or H02K15/165 or F16H2049/003 or F16H2057/02073 or F16H1/34 or F16H1/32 are respective search field. 
Restriction requirement is proper for the various embodiments described by the applicant.  See MPEP 806.04.  The species are each distinct by structure, assembling method, operation and performance.  Examiner regards the variations are distinct, not combinable together, and not obvious variants of each other for one of ordinary skills in the art or well-known in the art.  


There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); (d) the prior art applicable to one invention would not likely be applicable to another invention; (e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K. KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on M-F 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571- 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/           Primary Examiner, Art Unit 2834